Name: COMMISSION REGULATION (EC) No 1681/96 of 26 August 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 27. 8 . 96 EN Official Journal of the European Communities No L 216/3 COMMISSION REGULATION (EC) No 1681/96 of 26 August 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 27 August 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1996. For the Commission Karel VAN MIERT Member of the Commission ( «) OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 216/4 EN Official Journal of the European Communities 27. 8 . 96 ANNEX to the Commission Regulation of 26 August 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 69,4 624 67,7 060 80,2 999 108,1 064 70,8 0808 10 92, 0808 10 94, 066 54,0 0808 10 98 039 121,0 068 80,3 052 64,0 204 86,8 064 77,5 208 44,0 070 90,2 212 97,5 284 72,1 624 95,8 388 103,2 999 75,4 400 65,2 ex 0707 00 25 052 62,4 404 63,6 053 156,2 416 72,7 060 61,0 508 113,5 066 53,8 512 119,0 068 69,1 524 100,3 204 144,3 528 72,5 624 87,1 624 86,5 999 90,6 728 107,3 0709 90 79 052 54,3 800 141,3 204 77,5 804 102,3 412 54,2 999 92,5 508 42,9 0808 20 57 039 104,1 624 151,9 052 74,9 999 76,2 064 64,2 0805 30 30 052 133,1 388 80,3 204 88,8 400 70,4 220 74,0 512 88,7 388 72,6 528 132,9 400 68,2 624 79,0 512 80,0 728 115,4 520 66,5 800 84,0 524 57,1 804 73,0 528 60,0 999 87,9 600 96,5 0809 30 41 , 0809 30 49 052 53,9 624 48,9 220 121,8 999 76,9 624 106,8 0806 10 40 052 60,7 999 94,2 064 75,6 0809 40 30 052 78,8 066 49,4 064 51,7 220 110,8 066 43,2 400 137,3 068 42,4 412 58,5 400 143,5 508 307,2 624 212,2 512 186,0 676 68,6 600 27,4 999 91,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 16). Code *999 stands for 'of other origin .